15-195-cr
    United States v. Jackson


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 3rd day of May, two thousand sixteen.

    PRESENT:
                JOHN M. WALKER, JR.,
                GUIDO CALABRESI,
                PETER W. HALL,
                      Circuit Judges.
    _____________________________________

    United States of America,

                                Appellee,

                       v.                                                   15-195-cr

    Corey Jackson,

                                Defendant-Appellant.

    _____________________________________

    FOR DEFENDANT-APPELLANT:                           Randall D. Unger, Esq.
                                                       Bayside, New York.

    FOR APPELLEE:                                      Sandra S. Glover, Assistant United States
                                                       Attorney, Brian P. Leaming, Assistant
                                                       United States Attorney (on the brief), for
                                                       Deirdre M. Daly, United States Attorney for
                                                       the District of Connecticut, Hartford,
                                                       Connecticut.
       Appeal from a judgment of the United States District Court for the District of Connecticut

(Chatigny, J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-appellant Corey Jackson appeals from the district court’s judgment finding him

in violation of a condition of supervised release and sentencing him to 60 months’ imprisonment

consecutive to the two concurrent life terms he is set to serve in the State of Florida. Jackson

argues on appeal that the district court abused its discretion by not ordering sua sponte a

competency hearing. We assume the parties’ familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.

       “It is well established that the Due Process Clause . . . prohibits the criminal prosecution of

a defendant who is not competent to stand trial.” Medina v. California, 505 U.S. 437, 439 (1992).

This due process right “spans the duration of a criminal proceeding,” including sentencing.

United States v. Arenburg, 605 F.3d 164, 168-69 (2d Cir. 2010) (per curiam); see also Saddler v.

United States, 531 F.2d 83, 86 (2d Cir. 1976). Where, as here, neither counsel filed a motion for a

hearing to determine incompetency, 18 U.S.C. § 4241(a) requires the court to order sua sponte

such a hearing “if there is reasonable cause to believe that the defendant may presently be suffering

from a mental disease or defect rendering him mentally incompetent to the extent that he is unable

to understand the nature and consequences of the proceedings against him or to assist properly in

his defense.”

       We review for abuse of discretion the district court’s determination that such “reasonable

cause” warranting a competency hearing is absent. Arenburg, 605 F.3d at 169.

                                                 2
       While there are “no fixed or immutable signs which invariably indicate the need for further

inquiry to determine fitness to proceed,” Drope v. Missouri, 420 U.S. 162, 180 (1975), a district

court “must always be alert to circumstances suggesting a change that would render the accused

unable to meet the standards of competence to stand trial,” id. at 181, because the determination

whether “reasonable cause” exists to believe that a defendant is incompetent involves “a highly

particularized assessment that varies in each case,” United States v. Kerr, 752 F.3d 206, 216 (2d

Cir. 2014) (quotation omitted). In making this particularized determination, a district court

should consider “evidence of a defendant’s irrational behavior, his demeanor at trial, and any prior

medical opinion on competence to stand trial.” Drope, 420 U.S. at 180. We recognize that

“some degree of mental illness cannot be equated with incompetence,” United States v. Vamos,

797 F.2d 1146, 1150 (2d Cir. 1986), but note equally that a district court’s “observations alone

cannot be relied upon to dispense with a hearing on [the issue of competence] if there is substantial

other evidence that the defendant is incompetent,” United States v. Quintieri, 306 F.3d 1217, 1233

(2d Cir. 2002) (quotation omitted).

       Although the district court here did not make any explicit findings on the record regarding

Jackson’s competency, for the reasons that follow we affirm its decision not to order a competency

hearing. Judge Chatigny presided over both Jackson’s 2008 plea hearing and the 2015 hearing for

his violation of a condition of supervised release that we review in this appeal. Before the 2008

hearing, the court granted Jackson’s request for a competency hearing and Jackson was found

competent to stand trial. At the 2015 hearing, the court listened to defense counsel explain how

the issue of Jackson’s competency was addressed in the Florida state proceedings, and that despite

the inconsistent conclusions proffered by various psychiatric doctors as to Jackson’s competency,


                                                 3
he was ultimately declared fit to stand trial. Thus, the court was familiar with Jackson’s history of

mental illness and aware that his competency had been repeatedly tested, with inconsistent results.

In addition, the court heard defense counsel explain that although he was displeased with how the

competency evaluations were performed and analyzed with respect to the proceedings in Florida,

he “[did not] have any issues with how [Jackson] is now,” and his competency “was definitely

more important at the time [he stood trial in Florida].” App. at 113; cf. United States v. Kirsh, 54

F.3d 1062, 1071 (2d Cir. 1995) (“A failure by trial counsel to indicate that the defendant had any

difficulty in assisting in preparation or in comprehending the nature of the proceedings provides

substantial evidence of the defendant’s competence.”).

       The district court did not, however, rely exclusively on the representations of Jackson’s

counsel. It canvassed Jackson directly, asking him repeatedly whether he was following along

and understood what was going on. Jackson responded affirmatively each time. Moreover,

Jackson himself spoke cogently at this hearing about what he perceived as a lack of proof

underlying his murder conviction.

       Because “[t]he question of competency focuses on a defendant’s abilities at the time of [the

hearing],” Kirsh, 54 F.3d at 1070 (emphasis added), we have held that “the failure to conduct a full

competency hearing is not a ground for reversal when the defendant appeared to be competent

during [the hearing],” id; see also Vamos, 797 F.2d at 1150. Of course, a district court should also

consider prior psychiatric evaluations and other evidence of mental illness when considering

whether to hold a competency hearing. See Quintieri, 306 F.3d at 1233. We are satisfied that the

district court fulfilled this duty.     Given Jackson’s cogent demeanor and his counsel’s

representation that he was competent, the district court judge’s familiarity with Jackson’s history


                                                 4
of mental illness, and the fact that Jackson ultimately was determined to be competent to stand trial

in Florida, we conclude that the district court did not abuse its discretion in not ordering a

competency hearing.

       We have considered Jackson’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.


                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk




                                                 5